Exhibit 10 (e)

 

SUPPLEMENTAL RETIREMENT AGREEMENT

Between

GOLDEN WEST FINANCIAL CORPORATION

And

Georganne Proctor

(Employee)

 

THIS AGREEMENT is effective as of February 24, 2003, by and between Golden West
Financial Corporation, a Delaware corporation, on behalf of itself and its
subsidiaries (collectively, “Golden West”), and the above-named Employee.

 

W I T N E S S E T H:

 

WHEREAS, Employee is employed by Golden West; and

 

WHEREAS, Golden West recognizes that Employee is a valuable management employee
and Golden West desires to reward and retain the services of Employee.

 

NOW, THEREFORE, the parties agree as follows:

 

1. Supplemental Retirement

 

For purposes hereof, the “Principal Sum” is the amount so described and set
forth in Schedule A hereto. Subject to the provisions of paragraph 3 below,
Golden West agrees to pay to Employee or Employee’s named beneficiary or estate,
in installments as hereafter set forth, an amount equal to that percentage of
the Principal Sum (if any) as is set forth on Schedule A as of the first date
upon which (a) Employee’s employment with Golden West terminates, or (b)
Employee ceases to work full-time (as defined from time to time by company
policy) for Golden West. Notwithstanding the foregoing, but subject to the
provisions of paragraph 3 below, if Employee’s employment is terminated at any
time after the date hereof and prior to full vesting as set forth in Schedule A
by reason of his or her death, then Golden West agrees to pay to Employee’s
named beneficiary or his or her estate, in installments as hereafter set forth
and in lieu of the amount determined pursuant to the preceding sentence, the
full Principal Sum.

 

2. Time of Payments

 

Subject to the provisions of paragraph 3 below, the amount provided for in
paragraph 1 hereof shall be paid without interest in 240 equal, consecutive,
semi-monthly installments over a ten-year period, commencing on the Commencement
Date. The Commencement Date shall be the first day of the month following the
death of Employee or the date upon which Employee reaches age 65, whichever is
earlier.

 

3. Cashouts of Small Sums

 

If the lump sum present value of the amount that remains to be paid as of the
date of Employee’s termination of employment with Golden West is less than or
equal to $3,500, then in lieu of any payments that would otherwise subsequently
be due under paragraphs 1 and 2 above, Golden West shall make a single lump sum
cash payment to Employee (or Employee’s beneficiary or estate, if Employee has
died between date of termination of employment with Golden West and date of lump
sum payment) of an amount equal to the present value (determined as of the date
of Employee’s termination of employment) of the 240 payments the employee would
have otherwise received starting at age 65. For purposes of computing the
present value of the future payments, Golden West shall use as a discount rate,
the yield (determined at the date of employee’s termination of employment) on
the U.S. Treasury Security with a maturity date closest to the mid-point of the
ten-year term during which the employee would have received the 240 payments.
Such lump sum payment shall be made as soon as practicable after Employee’s
termination of employment.

 

4. Recipient of Payments

 

Payments provided to be made hereunder shall be made to Employee so long as he
or she shall be living, and thereafter to such beneficiary as Employee may
designate in a writing filed with Golden

 

68



--------------------------------------------------------------------------------

West, and if no beneficiary has been so designated by Employee, or if the
beneficiary so designated is deceased at the time payment is due and no
successor beneficiary has been so designated who is then surviving, then to
Employee’s estate.

 

5. Life Insurance

 

Golden West in its discretion may apply for and procure as owner and for its own
benefit insurance on the life of Employee, in such amounts and in such forms as
Golden West may determine. Employee shall have no direct or indirect interest
whatsoever in any such policy or policies, but at the request of Golden West,
Employee shall submit to medical examination and supply such information and
execute such documents as may be required by the insurance company or companies
to which Golden West applies for insurance. The rights of Employee, or his or
her beneficiary, or estate, to benefits under this Agreement shall be solely
those of an unsecured creditor of Golden West. Any insurance policy or other
assets held by Golden West in connection with the liabilities assumed pursuant
to this Agreement shall not be deemed to be held under any trust for the benefit
of Employee, or his or her beneficiary, or his or her estate, or to be security
for the performance of the obligations of Golden West but shall be, and remain,
general, unpledged, and unrestricted assets of Golden West.

 

6. Nonalienability of Benefits

 

No portion of the benefits payable hereunder shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or
charge.

 

7. State of Agreements

 

The benefits payable hereunder shall be independent of, and in addition to, any
compensation or other benefit payable under any other agreement or plan relating
to Employee’s employment that may exist from time to time. Nothing contained
herein shall restrict the right of Golden West to discharge Employee, or
restrict the right of Employee to terminate his or her employment.

 

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the date
first above written.

 

GOLDEN WEST FINANCIAL CORPORATION

By

 

/s/ Carl M. Andersen

--------------------------------------------------------------------------------

    Carl M. Andersen     Group Senior Vice President     Employee    

/s/ Georganne Proctor

--------------------------------------------------------------------------------

    Georganne Proctor

 

69



--------------------------------------------------------------------------------

SCHEDULE A

To

SUPPLEMENTAL RETIREMENT AGREEMENT

 

EMPLOYEE: Georganne Proctor

 

PRINCIPAL SUM: $ 2,000,000

 

FULL VESTING PERIOD: 13 Years Commencing February 24, 2003

 

Vesting Percentages: The Principal Sum vests as follows:

 

0% per year for years 1-2

 

5.55% per year for years 3-8

 

13.33% per year for years 9-13

 

The vesting percentages set forth above shall be prorated for any partial year
prior to the completion of the full vesting period.

 

70